996 F.2d 1222
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.James Matthew ROCK, Appellant.
No. 93-1122.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 25, 1993.Filed:  July 6, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
James Matthew Rock, a federal prisoner, appeals from the district court's1 denial of his 18 U.S.C. § 3582(c)(2) motion for reduction of his sentence.  We affirm.


2
The district court sentenced Rock to fifty-seven months imprisonment and three years of supervised release, upon his guilty plea to armed robbery.  The court's computation of the applicable Guidelines range included a two-level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1.  Rock later filed this motion, requesting an additional one-point reduction in his offense level under the amended version of section 3E1.1, which became effective after he was sentenced.  The district court denied Rock's motion.


3
Rock argues that section 3E1.1(b) may be applied retroactively under section 3582(c)(2) (modification of imposed term of imprisonment).  His argument is foreclosed by our recent opinion in United States v. Dowty, No. 93-1634, slip op. at 2-3 (8th Cir.  June 25, 1993).


4
Accordingly, we affirm.



1
 The HONORABLE PAUL A. MAGNUSON, United States District Judge for the District of Minnesota